Citation Nr: 0502613	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
gunshot or shrapnel wounds to the shoulders and legs.

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of 
gunshot wounds to the neck, involving muscle group XXIII, 
currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).





ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1945.  The veteran's service personnel records, including his 
corrected report of discharge, reflect that he was awarded 
the Purple Heart medal for wounds sustained in action, the 
Combat Infantryman Badge, and the Bronze Star medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 1998 and 
in October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

This case was previously before the Board in April 2001, when 
the issue of entitlement to a compensable evaluation for 
malaria was denied.  The other claims-entitlement to service 
connection for the residuals of gunshot wounds of the 
shoulders and legs, service connection for bilateral total 
knee replacements, increased evaluations for PTSD, then 
evaluated as 30 percent disabling, increased evaluation for 
the residuals of wound to muscle group XXIII of the neck, 
then noncompensable, and entitlement to TDIU-were remanded 
for further development.  The case is now again before the 
Board.

The Board notes that an increased evaluation for PTSD was 
initially denied by the RO in a February 1998 rating 
decision, in part because the veteran failed to report for a 
scheduled VA examination.  Following this rating decision, 
the veteran submitted a notice of disagreement with the 
decision in June 1998 and explained why he had failed to 
report for the examination.  The RO initially acknowledged 
this notice of disagreement in a July 1998 letter.  However, 
in a letter dated later the same month, the RO stated that it 
had interpreted the June 1998 letter as a request for another 
examination rather than a notice of disagreement.

The Board has reviewed the veteran's February 1998 letter.  
The veteran clearly states he disagrees with the decision to 
deny an evaluation greater than the 30 percent then afforded, 
and refers the RO to records at the mental health clinic at 
VA Medical Center (VAMC) in Austin, Texas.  The Board finds 
it must agree with the RO's initial, July 1998, pronouncement 
that the veteran's June 1998 letter is an effective notice of 
disagreement with the February 1998 denial to increase the 
evaluation assigned the service-connected PTSD.  See 
38 C.F.R. § 20.201 (2002).

The Board thus finds that this issue has been in an appellate 
state since the veteran's October 1997 claim for increase was 
received on October 31, 1997.

Concerning the issue of service connection for left and right 
knee disabilities, the Board notes that service connection 
for left and right knee disabilities was originally denied in 
a July 1947 rating decision.  The U.S. court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the new 
and material evidence requirement set forth in 38 U.S.C.A. 
§ 5108 (West 2002) applies to the reopening of claims that 
were disallowed for any reason, including those claims for 
establishing status as a claimant.  See D'Amico v. West, 209 
F.3d 1322, 1326-1327 (Fed. Cir. 2000).  In light of this 
holding, it appears that even claims for basic eligibility 
that have previously been finally denied must first meet the 
new and material evidence requirement before that claim can 
be reopened.  In this regard, the Board notes that, in 
accordance with the U.S. Court of Appeals for Veterans Claims 
(Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the 
issue of new and material evidence must be addressed 
regardless of whether the RO based its determination on that 
issue.

Notwithstanding, in the present case, the Board has carefully 
reviewed the record and finds that the July 1947 notification 
letter did not provide notice of the denial of service 
connection for left and right knee disabilities.  The July 
1947 letter advised the veteran that the July 1947 rating 
decision proposed reductions in the evaluations afforded his 
service-connected psychoneurosis and malaria, respectively, 
from 100 percent to 30 percent and from 50 percent to 10 
percent due to improvement shown on examination.  The 
evaluation for his service connected residuals of wounds to 
the neck, muscle group XXIII, was confirmed and continued, 
but the overall effect of the rating decision was to reduce 
the veteran's overall benefit from 100 percent to 50 percent.  
The notification letter did not address the issue of service 
connection for left and right knee disabilities.

Hence, the Board agrees with the RO's adjudication of the 
issue of right and left knee disabilities as a new claim and 
will not further discuss the matter of new and material 
evidence in this instance.

The entitlement to service connection for the residuals of 
gunshot or shrapnel wounds to the shoulders and legs and 
bilateral knee disabilities, and entitlement to an increased 
evaluation for the residuals of a gunshot wound to the neck, 
involving muscle group XXIII, are being addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a rating decision dated in February 2003, the RO 
granted the veteran's claim for entitlement to TDIU, 
effective March 19, 1998, which is the day the veteran's 
claim for TDIU was received.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to TDIU.

3.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

4.  The veteran's PTSD is shown to be productive of total 
occupational and social impairment.

CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to TDIU.  38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2003).  

2.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of entitlement to TDIU the Board 
observes that the RO granted entitlement to TIDU in a 
February 2003 rating decision, effective March 19, 1998, the 
date his claim was received.  The veteran did not appeal the 
effective date assigned.

As a result, the RO's decision awarding TDIU has fully 
resolved, and thus has rendered moot, the administrative 
claim on appeal to the Board.  Therefore, having resolved the 
veteran's claim in his favor, there is no longer a question 
or controversy remaining with respect to entitlement to TIDU.  
38 C.F.R. § 3.4 (2004).  Nor are any exceptions to the 
mootness doctrine present because the relief sought on 
appeal, the initial award of TDIU, has been accomplished 
without the need for action by the Board.  See, e.g., Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 365, 
367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

Accordingly, the issue of entitlement to TDIU is dismissed.


Increased Evaluation for PTSD

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5017 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.236(a).

The Board notes that the RO failed to comply with VCAA in 
that VA treatment records subsequent to 1998 were not 
obtained.  Notwithstanding, the Board finds it may grant the 
veteran's claim for an increased evaluation for his service-
connected PTSD, and is assigning a 100 percent evaluation, 
which is the highest evaluation afforded under the diagnostic 
code.  Because the Board is awarding the maximum benefit 
allowed under the diagnostic code by law, no additional 
evidence is required to make a determination as to this 
issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
veteran.  See 38 C.F.R. § 3.012, 3.156(a), 3.159, and 
3.326(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2004).

In the present case, the RO granted service connection for 
psychosis with trauma received in combat, productive of 
complete social and industrial incapacity, in an August 1945 
rating decision based on the evidence then of record, which 
included service personnel and medical records.  Service 
personnel records reflect that the veteran served as an 
automatic rifleman with Company I, 108th Infantry, and that 
he was awarded the Combat Infantryman Badge.  Service medical 
records show that the veteran had been hospitalized in May 
1945 at the 1st Field Hospital following a blast injury.  
Records from the 133rd General Hospital reflect the following 
findings, dated in June 1945:

While much improved, there is still 
considerable dissociation.  Though a 
moderate tremor has appeared, and he 
describes a mounting sense of tension and 
discomfort, he talks easily and 
pleasantly, with little subjective 
anxiety.  He is beginning to have battle-
dreams, which he describes as "kid's 
dreams, so childish; there I am back on 
the hill trying to put my buddy's leg 
back on that was shot off and I can't 
find all the pieces."  He has had 
several violent sleep-walking episodes, 
finding himself on the floor holding the 
broom as if it were a BAR, and the 
excitement of winning at Bingo was 
sufficient to induce a transient aphonia 
and state of immobility.  His hysterical 
gait-disturbance has been replaced by an 
extreme fatiguability, having to lie down 
after a 20-minute walk.  While perfectly 
clear for the most part, ward-attendants 
report fleeting states of confusion when 
his judgment is unreliable.  At the sound 
of gun-fire he still throws himself face-
down under his bed.  He himself complains 
chiefly of defects in both recent and 
remote memory, patchy in character:  
which company he comes from, can recall 
only two of his 4 landings, only the 
approximate date of induction.  
Relatives' birth-dates and facts about 
physics and chemistry, which used to be 
his principal interest, have left him.

His diagnosis at transfer was psychosis, unclassified, acute 
moderate, manifested by an amnesic interval during combat, 
followed by confusion, disorientation, and gait disturbances, 
by residual dissociative changes in affect, memory, and 
judgment, and by the gradual re-emergence of anxiety.

Records from McCloskey General Hospital in Temple, Texas 
reflect the following history:

Patient was hospitalized on 15 May 1945 
at the 1st Field Hospital ... following a 
blast injury; on 18th of May he was 
received at the 133rd GH where he was 
described as being in poor contact, 
confused and stuporous for several days.  
At times he was disoriented.  At other 
times he was bewildered and asked why he 
was put in jail after having had 80 days 
in the front lines.  His memory was 
impaired.

The records show that he sustained a wound in the left neck, 
posteriorly, and concussion, and that he was wounded in 
action in Mindanao.  The type of missile was not known, but 
the records of treatment accorded in the field hospital are 
not present in the claims file now before the Board.  His 
diagnosis at discharge in August 1945 was psychosis, 
unclassified, acute schizophrenic reaction in remission.  A 
Certificate of Disability for Discharge is of record, dated 
in August 1945, and reflects the following diagnosis, which 
was found to have been incurred in the line of duty and 
incident to the veteran's service:

Psychosis, unclassified, acute 
schizophrenic reaction, in remission, 
manifested by confusion, disorientation, 
dissociative changes in affect, memory 
and judgment and a period of amnesia. 

The veteran was accordingly found to be unable to perform the 
duties of a soldier.

The RO assigned a 100 percent evaluation for the diagnosed 
neuropsychiatric disability, effective August 10, 1945, the 
day after the veteran was discharged from active duty.

In July 1947, the RO assigned a 30 percent evaluation for the 
neuropsychiatric disability, then described as 
psychoneurosis, anxiety state, moderately severe, formerly 
diagnosed as psychosis with trauma, based on a VA examination 
report dated in May 1947.  The report reflects a history of 
several hospitalizations since the veteran's discharge, with 
the last treatment being about a year ago.  The diagnosis was 
then of psychosis, type undetermined, in partial remission.  
He was found to be competent.  The examiner noted that the 
veteran presented for examination as somewhat tense but 
fairly easily contacted and that he was able to hold the 
veteran's attention without difficulty.  The examiner 
recorded current observations of orientation in all spheres 
without delusions or hallucinations, and no evidence of 
psychosis.  Thought processes were found to be clear, 
coherent and logical.  Insight, judgment, and memory appeared 
to be good.  However, the examiner noted that the veteran 
exhibited marked findings of emotional instability.  Cranial 
nerves were found to be intact, with normal coordination and 
no sensory changes.  Superficial and deep reflexes were 
present and equal, and there were no findings of tremors or 
clonus.  The examiner summarized that the veteran

was formerly diagnosed as suffering from 
psychosis; however, after carefully 
reviewing this man's case file it appears 
to me that he perhaps had an acute 
anxiety reaction with psychotic-like 
manifestations which cleared up rather 
rapidly.  This man's general appearance 
is not that of a schizophrenic.  Due to 
the high degree of emotional instability, 
irritability and restlessness that he 
has, it is believed that he is suffering 
from an anxiety neurosis.

The examiner diagnosed psychoneurosis, anxiety type, with 
considerable social and economic inadaptability.  He found 
the veteran to be competent. 

The 30 percent evaluation was made effective from September 
1947.

In February 1948, the RO assigned a 10 percent evaluation for 
the neuropsychiatric disability, based on a VA examination 
conducted in January 1948.  The examination report is of 
record and does not reflect that the examiner reviewed the 
claims file.  The veteran complained subjectively of black 
out spells.  The examiner reported, incorrectly, a history of 
no wounds received during active service and indicated that 
the 50 percent disability currently in effect was for 
schizophrenia.  The examiner objectively found the veteran to 
be oriented and to present as neat, clean, and tidy albeit 
flashily dressed, absent hallucinations, delusions, or 
psychosis.  Memory was found to be apparently good.  The 
examiner noted, however, that the veteran seemed to want to 
impress the examiner with the seriousness of his complaints.  
The examiner opined that the complained-of black outs were 
"simply fits of temper" and summarized:

This immature individual does not impress 
the examiner as being psychotic.  He has 
originally been diagnosed as psychosis in 
remission by this examiner ...

The whole picture of the case at the 
present time is that of a psychoneurotic 
on a constitutional psychopathic basis.

The examiner diagnosed psychoneurosis, mixed type, on a 
constitutional psychopathic basis, with partial social 
inadaptability.  The veteran was found to be competent.

The RO effectuated the 10 percent evaluation from April 1948.  
The 10 percent evaluation was confirmed and continued until 
October 1995, when the RO increased the evaluation to 30 
percent, effective in April 1995, recognizing the disability 
as PTSD.  The RO used as its basis for this increase the 
report of a VA examination conducted in September 1995.

The September 1995 report reflects that the examiner reviewed 
the claims file, and reflects that the veteran participated 
in several amphibious assaults in World War II, involving 
heavy combat throughout his overseas duty.  Notwithstanding, 
the examiner observed, the veteran appeared to overcome the 
acute psychiatric problems he sustained as a result of his 
service to attend college and complete a course of study in 
agriculture and farm management.  He married and had 
children, who were grown and doing well.  His current 
marriage was described as long term.  Concerning the 
veteran's occupational history, the examiner noted that the 
veteran had for a number of different agencies but had 
generally maintained employment in the agricultural field 
until retirement.  He was currently working part-time as a 
volunteer for a private weekly newspaper.  The veteran 
subjectively identified his main complaint as difficulty 
working with others, stating that he preferred to work alone.  
He expressed distress at television news programs concerning 
violence, particularly combat.  The examiner observed the 
veteran to present with appropriate affect of normal range 
and intensity, but to be mildly depressed.  He appeared his 
stated age, and displayed emotional distress when discussing 
his wartime experiences.  Speech was spontaneous, logical, 
and goal directed, without disorganization in formal thought.  
He reported difficulty sleeping, and stated that he 
experienced dreams of wartime experiences, occurring 
occasionally.  He reported frequent intrusive thoughts, and 
that he ruminates a great deal, describing it as keeping 
himself buried in something although he maintains interest in 
a number of activities.  He further described himself as 
short tempered and irritable.  The examiner observed no 
auditory or visual hallucinations, or suicidal thoughts.  The 
examiner found no impairment in concentration or memory.  The 
examiner noted that VA treatment records showed the veteran 
was receiving outpatient treatment on a regular basis, 
including group psychotherapy and prescribed medication.  The 
veteran was found to be competent.

In pertinent part, the examiner opined:

Clearly, this is a psychologically 
distressed WWII veteran.  He has 
previously established service connection 
for "psychoneurosis, anxiety state."  
Currently, he exhibits symptoms that 
would be consistent with the diagnosis of 
post traumatic stress disorder and 
clearly immediately after his combat 
experiences in WWII, suffered an acute 
post traumatic stress disorder.  In the 
interest of parsimony, I believe that his 
proper diagnosis is chronic post 
traumatic stress disorder related to his 
WWII experiences.  His symptoms are more 
compatible with this diagnosis than of 
the former diagnosis of psychoneurosis.  
Since his retirement, his symptoms have 
been greatly exacerbated and his 
ruminations and intrusive thoughts result 
in severe impairment of his industrial 
capacity.  Although he is capable of 
getting along with people and has worked 
with a variety of people during his prime 
vocational years, he finds it 
increasingly difficult to tolerate close 
interpersonal contact and he seems to 
have at least moderately severe social 
incapacity as a result of his PTSD.

In February 1998, the RO confirmed and continued the 30 
percent disability evaluation, noting that the veteran failed 
to report for a scheduled examination.  The veteran submitted 
a notice of disagreement to the rating decision, indicating 
that he had been confused about the appointment due to recent 
two-bypass surgery.  In addition, the veteran submitted 
copies of service personnel records.  These documents include 
DD Form 215, "Correction to DD Form 214," dated in May 
1998, which reflects that the veteran sustained a wound in 
the neck and concussion on Mindanao, Philippine Islands in 
May 1945.  Also included are documents from the Army Board 
for Correction of Military Records showing that in May 1998 
the veteran was awarded the Purple Heart and medal for wounds 
received as a result of hostile action in May 1945, and a 
Bronze Star medal, the citation of which reads:  for 
"meritorious achievement in ground combat against the armed 
enemy during World War II in the Asiatic-Pacific Theater of 
Operations."

The RO afforded the veteran another examination in August 
1998.  The report is of record and reflects that the examiner 
was not given the veteran's claims file for review.  However, 
the examiner was able to note that the veteran received 
current outpatient care for his PTSD, including individual 
therapy, group therapy, and prescribed medication for help 
with depression and poor sleep.  The veteran complained of 
nightmares occurring three times a week.  At their severest, 
he reported, he will wake up, get up, and be unable to resume 
sleeping.  He reported experiencing episodes of nervousness 
occurring once a week for the past three years.  At its 
worst, he said, such an episode keeps him from following 
through on his responsibilities.  Finally, he reported 
episodes of poor motivation and loss of interest, ongoing for 
the past couple of years.  At their severest, he stated, he 
will simply lie down and do nothing.  He also expressed 
feelings of depression due to survivor's guilt and that, for 
the last ten to twelve years, he has daily been concerned 
about how God will judge his acts during the war.  These 
feelings have worsened, he said, as he has grown older.  He 
reported that medication helped some with his sleeplessness 
and depression.  The examiner objectively observed the 
veteran to present as fully oriented and appropriately 
dressed and groomed.  He was talkative and gave overly-
detailed responses to questions but exhibited no 
inappropriate behavior.  His speech was normal in rate and 
flow, with some tangential content present.  The examiner 
observed no auditory or visual hallucinations, delusions, 
suicidal or homicidal ideations, obsessive or ritualistic 
behavior, or impulse control problems.  Memory was found to 
be grossly intact.  The examiner noted that the veteran 
denied panic attacks, but observed that the veteran described 
bouts of nervousness occurring approximately once a week, 
which he reported he coped with by sleeping or isolating in 
the country.  

Concerning the veteran's occupational history, the examiner 
reported that the veteran attended college after separation 
from active service, achieving both Bachelor's and Master's 
degrees in Farm and Ranch Management.  He subsequently earned 
a Doctorate, with the additional study of Agricultural 
Journalism.  He worked for the federal government for about 
four years, and then taught.  In 1959, he took a job as 
editor of six national publications for agriculture.  About 
this time, he reported, he noticed his PTSD symptoms 
interfered with his work.  He had previously been able to set 
his own hours, but in this job, his impaired sleep made it 
difficult for him to keep established hours.  He resigned 
after a year and became self employed as a private consultant 
for farm and ranch management, working with four other men.  
In 1966, he sold his part of the company and moved, but 
continued to work as a consultant on his own and maintained a 
horse-breeding ranch.  From 1981 to 1984, he had a barn 
building business.  In 1984, he started an agricultural 
publishing business, but retired in 1987 due to the burdens 
of travel and meeting deadlines.  Since 1987, he reported, he 
earned two divinity degrees and worked as a volunteer 
ministry editor, where he was able to set his own hours.  He 
reported he continues to operate his ranch, and is a 
Methodist minister.  

Concerning the veteran's social history, the examiner noted 
that the veteran was divorced in 1966 after 21 years of 
marriage and six children.  He remarried in 1967, but his 
second wife died approximately three years ago.  He underwent 
bypass surgery recently, and he has been living with friends 
since that time.  He reported that he relies on volunteers to 
complete projects at his volunteer editing job, and hired 
help to manage his ranch.  He is able to drive.

The examiner diagnosed PTSD, chronic, with depression, 
assigning a Global Assessment of Functioning (GAF) score of 
51.  The examiner found the veteran to be competent, but 
opined:

The veteran has been able to work when he 
was able to self-direct his activities 
either by having a flexible work schedule 
on his job or being self-employed.  The 
veteran's PTSD symptom of poor sleep 
secondary to nightmares makes it 
impossible for him to function under a 
rigid schedule.  Therefore, it is my 
opinion that the vet cannot work at a 
competitive job situation and is 
unemployable at this time.  

In an October 1998 rating decision, the RO confirmed and 
continued the 30 percent evaluation.

The veteran timely perfected his appeal of the February 1998 
rating decision with the timely, July 1999, submission of his 
substantive appeal.  The claim accordingly came before the 
Board in April 2001, at which time it was remanded for 
further development, to include procuring VA treatment 
records and to afford the veteran another VA examination to 
determine the nature and extent of his service-connected 
PTSD.  An opinion as to the degree of the veteran's 
occupational and social impairment was requested.

In November 2001, the veteran underwent further VA 
examination for his service-connected PTSD.  The examiner 
reviewed the veteran's claims file.  The examiner noted that 
he knew the veteran well, and was acquainted with his 
history.

The report shows that the veteran reported subjective 
complaints of daily moderate to severe, ongoing PTSD symptoms 
for which he sought care at the VA outpatient clinic.  He 
described frequent intrusive thoughts and nightmares about 
his combat experiences such that he often stays up into the 
early hours of the morning; and expressed feelings of 
depression and suicidal ideation.  However, he identified no 
intent or past attempts.  When the examiner asked him to 
describe his intrusive thoughts and flashbacks, the veteran 
responded that he "sees it again just like it was happening 
yesterday or right now."  The examiner objectively observed 
the veteran to present as casually dressed but disheveled, 
although early for the appointment.  He exhibited normal eye 
contact and was friendly and cooperative, yet his affect was 
a bit flat, and his mood was significantly depressed.  He was 
oriented to person, place and time.  However, attention and 
concentration were poor.  Thought processes were grossly 
intact without evidence of hallucinations or delusions.  
Long-term memory was generally intact, but short-term memory 
was poor, and judgment and insight were mildly impaired.  
During the course of the interview, he became distracted and 
had difficulty remembering the content of the conversation.  
Speech was generally clear and logical although tangential 
and rambling at times.  On several occasions, he became lost 
in the conversation and had to ask to be reoriented.  The 
examiner further noted increased difficulty with maintaining 
personal hygiene and some activities of daily living, and 
observed the veteran to obsess about his conflict with his 
son.  He denied ongoing suicidal ideation, but expressed 
symptoms of depression and hopelessness, avoidance and 
isolation, difficulty falling asleep and staying asleep, 
marked loss of interest in previously pleasurable activities, 
isolation, irritability, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
examiner found no evidence of ritualistic behavior, panic 
attacks, impaired impulse control, or substance abuse.  
Intelligence quotient was observed to be well above average.

Concerning his occupational history, the examiner noted that 
the veteran was currently unemployed and had to quit even his 
volunteer work because of his PTSD symptoms.  Concerning his 
social history, the veteran reported that he was living with 
his son, but that this was increasingly difficult because the 
son also has PSTD and is an alcoholic.  The veteran stated 
that his son interfered with incoming phone calls for the 
veteran and, as a result, the veteran missed appointments.  
The examiner noted that the veteran had become increasingly 
isolated but was not certain whether this was due to the 
veteran's increasing PTSD symptomatology or the son's 
alcoholism.  The examiner further observed that the veteran 
is widowed and his other family relationships were impaired.  
Other social relationships were described as minimal, and the 
examiner observed the veteran participated minimally in 
activities of leisure or pleasure.  Rather, he spent most of 
his time at home alone watching television or trying to 
attend a myriad of medical appointments.  The examiner noted 
the veteran had many health problems, but found not history 
of violence, assault, or suicide and no evidence of substance 
abuse.

The examiner diagnosed the veteran with PTSD, chronic and 
secondary to combat exposure, and assigned a GAF of 35.  He 
found the veteran to be competent but observed that the 
veteran's condition had clearly deteriorated and his 
psychosocial functioning has declined.  In contrast, he 
social isolation, anxiety, and depression had increased, and 
the veteran was experiencing more frequent intrusive memories 
and nightmares of combat experience.

I have known this patient for many years.  
He is, at this point, grossly disabled by 
his post-traumatic stress disorder.  His 
condition has clearly deteriorated since 
the prior Compensation and Pension 
Examination conducted in 1998 and he is, 
at this point, unable to function 
independently in most areas of life.  
Although he is currently competent to 
manage funds, his capacity to care for 
himself is declining and his symptoms of 
post-traumatic stress disorder 
(nightmares, intrusive recollections, 
social isolation, and hopelessness, et 
cetera.) are markedly increasing over 
time.  The BVA remand requested a 
discussion of his global assessment of 
functioning, which is currently rated at 
35.  This is meant to reflect the fact 
that he has major impairment in multiple 
areas of life and that his capacity to 
function in most areas of his life is 
significant (sic) impaired.  He stays 
home most of the time, is no longer able 
to work, has extremely few friends, and 
is having increasing difficulty even 
organizing his thoughts.

His quality of life is grossly impaired 
and the prognosis is poor.

Based on the above evidence, the RO assigned a 70 percent 
evaluation, effective from March 1998.  This evaluation has 
been confirmed and continued to the present.

The Rating Schedule affords a 70 percent disability 
evaluation for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 31 to 40 
is illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is representative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The Court, in Carpenter 
v. Brown, 8 Vet. App. 240 (1995), recognized the importance 
of the GAF score and the interpretations of the score.

After review of all the medical evidence in the present case, 
the Board concludes that the veteran meets the criteria for a 
100 percent evaluation for his service-connected PTSD.

The Board finds that the medical evidence of record shows 
clinical manifestations during the period under appeal of 
recurring, persistent re-experiencing of the veteran's 
experiences in World War II in recurring nightmares and 
flashbacks with accompanying avoidant activity that resulted 
in chronic sleep deprivation; depression and isolation; a 
declining ability to maintain hygiene and flattened affect; 
declining ability to maintain concentration; increasing 
memory problems; and an inability to deal with others that 
culminated in his retirement from even voluntary employment.  
And, while the veteran does not report panic attacks, per se, 
he does report episodes of nervousness during which he cannot 
follow through on his responsibilities.

Treatment records are incomplete for this time period, but 
those that are present reflect outpatient treatment for PTSD 
symptoms to include medication prescribed for depression and 
insomnia.  Furthermore, it is remarked that VA examinations 
in 1995 and 1998 reflect review of outpatient treatment 
records, at which time both examiners noted that the veteran 
presented for treatment on a regular basis, to include group 
and individual therapy, and prescribed medication for 
depression and sleep impairment.  The 2001 VA examination 
report shows that the veteran reported he continued to seek 
outpatient treatment, but was hampered in doing so by his 
son.  Yet, while the examiner described the veteran's 
attendance for scheduled appointments as intermittent, 
apparently due to the son's interference, there is no 
indication that the veteran has stopped or intends to stop 
treatment.  Rather, the examiner noted that he was well 
acquainted with the veteran and knew his medical history, 
which indicates that the veteran continues to seek treatment 
for his PTSD from VA health care professionals.

The veteran's reported GAFs in 1998 and 2001 are, 
respectively, 51 and 35.  Yet, despite the apparent disparity 
in these scores, the medical evidence demonstrates that his 
reported complaints of intrusive flashback and nightmares, 
chronically impaired sleep, and social isolation-while 
becoming more frequent-have not essentially changed.  Both 
examiners found the veteran unemployable.  In August 1998, 
the examiner observed that the veteran was able to maintain 
employment when he had either a flexible schedule or was 
self-employed and could thus self-direct his activities.  
However, in an environment governed by a rigid schedule, his 
poor sleep from nightmares rendered him unable to function.  
It was then the examiner's opinion that the veteran could not 
work at a competitive job situation and was unemployable.  In 
November 2001, the examiner similarly found the veteran to be 
unemployable and unable to function independently in most 
areas of his life, including personal hygiene.  Although he 
was competent to management his funds, markedly increasing 
symptoms including nightmares, intrusive recollections, 
social isolation, hopelessness, avoidance and decreased 
concentration and memory, had caused clear deterioration in 
the veteran's condition overall, and serious decline in his 
capacity to care for himself.

Similarly, the veteran expressed difficulty with social 
adaptability in both examinations, and both examination 
reports provide evidence of the veteran's social 
incapacitation.  In 1998 the veteran was observed to present 
as appropriately dressed and groomed, yet he also gave overly 
detailed responses, expressed thought that was tangential in 
content, and reported long term feelings of depression and 
survivor guilt and concern with how his actions in war would 
be perceived.  He reported incapacitating episodes of 
nervousness, poor motivation, and loss of interest.  Finally, 
the examiner observed that the veteran isolated as a coping 
mechanism.  In 2002, the veteran presented with flattened 
affect, diminished personal hygiene, and significantly 
depressed.  He continued to report depression and 
hopelessness, and additionally verbalized avoidance.  The 
examiner described the veteran as having impaired family 
relationships and minimal social relationships outside his 
family.  The medical evidence, moreover, shows that the 
veteran's social isolation persists in spite of his apparent 
ability to have dealt with other volunteers and hired help 
and to live with friends, as he did after his bypass surgery, 
in the past, and to live with his son in present.

Particularly compelling is the opinion of the examiner who 
conducted the November 2001 VA examination, which is quoted 
at length, above.  In summary, he described the veteran's 
quality of life as grossly impaired and observed the veteran 
to be unable to function independently in most areas of life.  
His prognosis was poor.

After review of the entire record, the Board finds that the 
veteran's observed symptoms, as reported by his VA examining 
physicians, and as reflected in available outpatient 
treatment records, render the veteran totally occupationally 
and socially impaired.  Therefore, the Board finds that the 
criteria for a rating of 100 percent for the service-
connected PTSD is met.


ORDER

The appeal concerning entitlement to TDIU is dismissed.

An initial evaluation of 100 percent for the 
service-connected PTSD is granted, subject to the provisions 
governing the payment of monetary benefits.


REMAND

The veteran also seeks entitlement to service connection for 
the residuals of gunshot or shrapnel wounds to his shoulders 
and legs, and for left and right knee disabilities, and an 
increased evaluation for the residuals of gunshot wounds to 
the neck, involving muscle group XXIII.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran's service medical records are incomplete.  
Service medical records are of importance in the claims for 
service connection.  But they are also necessary to allow 
proper evaluation of the level of disability of a wound that 
is the result of muscle injury attributed to missile 
penetration.  See 38 C.F.R. §4.56 (2004).

Available service medical and service personnel records 
concur that the veteran was wounded during combat, and that 
he sustained a blast injury and a gunshot wound to the neck 
as well as a concussion.  Hospital records from the 133rd 
General Hospital and McCloskey General Hospital are of record 
and reflect that the veteran exhibited problems with his gait 
while being treated for traumatic psychosis.  In addition, 
these records show a reported history of a fractured ankle in 
basic training, and a reported history of an injury when 
jumping off a cliff in combat.  However, the records of 
treatment the veteran received in the field hospital are not 
present.  In addition, the veteran's own memory was damaged 
in the course of combat.

It is remarked that documentation received from the 
Department of the Army in August 1945 indicates that the 
veteran sustained no wounds in action, and that he 
participated in no battles and campaigns.  However, as is 
clear from the above decision concerning evaluation of the 
veteran's service-connected PTSD, this has since been 
corrected, and a DD Form 215 is now of record, with 
citations, establishing that the veteran sustained injuries 
in combat for which he was awarded the Purple Heart and the 
Bronze Star medals.

Moreover, the report of a May 1946 VA examination report 
gives information concerning a car accident that the veteran 
apparently had post-service.  However, the radiologist then 
expressed an opinion that X-rays presented evidence of an old 
injury along with the new injury.  The examiner dismissed 
this observation, but the Board notes that the veteran's 
history, as reflected in the inservice hospital records 
supports the radiologist's reading.  The veteran reported a 
fractured ankle in basic training with re-injury in combat.  

The Board finds that the field hospital records, as well as 
any additional service medical and hospital records, if 
obtained, would give necessary information concerning the 
veteran's physical, as opposed to psychological, combat 
wounds.

Concerning the veteran's claim for an increased evaluation 
for the residuals of gunshot wound to the neck, the Board 
notes that the current VA examination provides an inadequate 
basis upon which to evaluate the service-connected 
disability.

First, VA examinations following the veteran's discharge from 
active service reflect the veteran's lack of memory of the 
circumstances of his wounds.  During a May 1960 VA orthopedic 
examination, the veteran professed that he could not recall 
actually being wounded in combat.  The examiner stated there 
were no records anywhere in the veteran's service papers 
detailing treatment for any missile wound of the neck.  
Documents from the Department of the Army, as noted above, 
listed no combat wounds, and there was no record of the 
veteran having been awarded the Purple Heart.  Combined with 
the omission of his combat wounds from the official service 
personnel records, the sparseness of medical records 
concerning initial treatment of the veteran's combat wounds 
provoked an evaluation of the veteran's neck absent 
contemplation of all of the factors involved in evaluating 
the residuals of gunshot wounds, including any accompanying 
potential neurological and muscle residuals as well as 
orthopedic and scar residuals-from that point until August 
1998.

Second, the August 1998 and November 2001 examination reports 
establish grounds for the service connection of other 
disabilities, either as directly related to service or as 
related to the service-connected residuals of gunshot wounds 
to the neck.  Yet, these opinions are not entirely clear-cut, 
as will be explained below.  Moreover, accompanying 
examinations to determine the nature and extent of these 
disabilities have not been accomplished.

At the time of the August 1998 VA examination, in addition to 
the available hospital records which referenced the blast 
injury, concussion, and gunshot wounds to the neck, the 
veteran's service personnel records had been corrected to 
reflect his combat wounds and the award of the Purple Heart 
and Bronze Star medals.  The examiner stated that he reviewed 
the veteran's medical records, but it is not clear that he 
reviewed all of the available service medical records.  The 
report reflects a diagnosis of status post gunshot wound to 
the muscles of the neck, asymptomatic, but with residual 
neurological deficit, which the examiner described as 
weakness of the legs:  

Status post gunshot wound in the neck 
muscles causing neurological weakness of 
both legs is the cause of the disability 
in this veteran.

In addition, the examiner further diagnosed right and left 
knee disabilities and degenerative joint disease, which he 
also found to be etiologically related to the service-
connected gunshot wound residuals of the neck:  

Absence of right patella, status post 
total knee replacement, DJD, and Status 
post injury of the left knee, are 
secondary aggravating factor to the pt.'s 
disability, these conditions are 
secondary (sic) to the patient's leg 
weakness from his neck injury.

Notwithstanding, the Board notes that the record reflects 
that the veteran was involved in a motor vehicle accident in 
May 1946, at which time he injured both his knees.  Objective 
observations delineated in a May 1946 orthopedic report 
include findings of marked pin in both knees, several 
lacerations on the left knee which were sutured, considerable 
swelling of the right knee and marked crepitation in the 
region of the patella, limitation of motion in the right knee 
with pain, and the palpation of several fragments of the 
patella in the right knee.  In addition, as noted above, 
these records also show a radiologist's report that there was 
evidence of an old injury, and available service medical 
records show a history of ankle sprain and possible fracture 
both in basic training and in combat.

The November 2001 VA examination report reflects a diagnosis 
of possible right carpal tunnel syndrome and severe 
degenerative cervical disc disease at C5-6, and less at C6-7 
without evidence of shrapnel or gunshot wound fragments on 
X-ray.  The examiner stated that the paresthesias in the 
right hand may be due to both the cervical disc disease as 
well as possible carpal tunnel syndrome and further opined:

This veteran has degenerative disc 
disease of the neck; his cervical lymph 
node biopsy/excision in 1992 did not 
contribute to his cervical disease; if he 
had a combat injury in WWII, it may have 
contributed to the development of 
cervical disc disease.

As the examiner's opinion is phrased in terms of "if" the 
veteran had a combat injury, it is apparent that the examiner 
did not have the pertinent records to review.  And, as 
discussed above, the records of treatment for the gunshot 
wound to the neck, as well as any other wound the veteran may 
possibly have sustained as a result of the blast and gunshot 
wounds reflected in the records, have not yet been obtained.  
Moreover, results of any neurological testing are not present 
in the claims file before the Board, and no further testing 
or evaluation has been accomplished.

Because the 1998 VA examination report does not discuss the 
earlier medical evidence concerning the veteran's car 
accident and reported old wound, because the medical evidence 
is bereft of complete clinical findings, to include 
neurological findings, and because the veteran's service 
medical records are incomplete, the Board finds that further 
development is critical.  Specifically, examination is 
required to determine the nature and extent of the veteran's 
service-connected residuals of gunshot wounds to the neck, 
involving muscle group XXIII, as well as to determine the 
etiology of other manifestations, to include degenerative 
disc disease, neurological weakness of the bilateral lower 
extremities, and neurological impairment of the right hand.  
In addition, further examination is required to determine the 
nature, extent, and etiology of any other manifested 
disabilities of the shoulders and legs, and of the veteran's 
bilateral knee disabilities.  See also 38 C.F.R. 
§ 3.159(c)(4) (2003).

Finally, the Board notes that the veteran has been awarded 30 
percent for his service connected neck wound residuals under 
Diagnostic Code 5323.  This is the maximum evaluation 
afforded under the diagnostic code.  However, in addition to 
considering whether other manifestations may be separately 
and compensably evaluated, in accordance with Esteban v. 
Brown, 6 Vet. App. 259 (1994), the RO must specifically 
consider the applicability of 38 C.F.R. § 3.321(b)(1).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must inform the appellant: (1) 
of the notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for the 
residuals of gunshot or shrapnel wounds 
to his shoulders and legs and left and 
right knee disabilities, and for an 
increased evaluation for his service-
connected residuals of gunshot wounds to 
the neck, involving muscle group XXIII, 
including the separate, compensable 
evaluation of other orthopedic, muscle, 
and neurological manifestations that are 
not impermissible under 38 C.F.R. § 4.14, 
and an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1); (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed disabilities and his service-
connected residuals of gunshot wounds to 
the neck from July 1998 to the present.  
The RO should procure duly executed 
authorization for the release of private 
medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records accorded him by the VAMCs 
in Austin and San Antonio, Texas, and any 
other VAMC the veteran may identify, that 
are not already of record.

4.  The RO should obtain additional 
service medical records, including 
clinical records and hospital medical 
records.  If the service medical, 
hospital, or personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  In particular, 
the RO should search for the following 
records of medical treatment:
?	Any and all records of 
treatment accorded the veteran 
at the 1st Field Hospital APO 
159 on or about May 1945
?	Any and all records of 
treatment accorded the veteran 
by any and all medical 
treatment facilities and field 
medical treatment facilities 
associated with Company I, 
108th Infantry from August 1944 
to August 1945

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports, training 
records, and unit histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, pares. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by National 
Personnel Records Center (NPRC) and 
service departments, including requesting 
Morning Reports and other such reports 
from NPRC, which could be used to verify 
daily personnel actions, such as sick 
list reports which would indicate that 
the veteran received treatment for an 
ankle injury in basic training, or during 
combat, or would indicate other injuries 
sustained during combat.

The RO should search under any and all 
identification numbers associated with 
the veteran's name, including his service 
number.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists 
to determine the nature, extent, and 
etiology of any and all shoulder and leg 
disabilities, bilateral knee 
disabilities, and disabilities 
attributable to the inservice gunshot 
wound residuals, including the service-
connected residuals of gunshot wound to 
the neck, involving muscle group XXIII, 
neurological impairment of the lower 
extremities, neurological impairment of 
the right arm, degenerative disk disease 
of the cervical spine, and any and all 
scars.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested shoulder and leg 
disabilities, bilateral knee 
disabilities, and disabilities 
attributable to the inservice 
gunshot wounds, including the 
service-connected residuals of 
gunshot wounds to the neck, 
involving muscle group XXIII.
?	Describe any current symptoms and 
manifestations attributable to the 
shoulders and legs, bilateral knees, 
and to the inservice gunshot wounds, 
including the service-connected 
residuals of gunshot wounds to the 
neck, involving muscle group XXIII.
?	Complete any diagnostic and clinical 
tests required, and provide 
diagnoses for all orthopedic, 
neurological, and muscle pathology 
of the shoulders and legs, bilateral 
knees, and that identified as 
attributable to the inservice 
gunshot wounds-including, but not 
limited to residuals of gunshot 
wound to the neck, involving muscle 
group XXII, neurological impairment 
of the lower extremities, 
neurological impairment of the right 
arm, degenerative disk disease of 
the cervical spine, and any and all 
scars.

1.	Concerning the claim for 
service connection for the 
residuals of gunshot or 
shrapnel wounds to the 
shoulders and legs, the 
examiner is requested to 
provide an opinion as to 
whether it is at least as 
likely as not that any 
diagnosed shoulder and leg 
pathology
?	is the result of gunshot 
or shrapnel wounds 
sustained during active 
service or,
?	is the result of the 
service connected gunshot 
wounds to the neck, or 
?	had its onset during or is 
the result of any other 
incident of his active 
service.
2.	Concerning the claim for 
service connection for left and 
right knee disabilities, the 
examiner is requested to 
provide an opinion as to 
whether it is as likely as not 
that any diagnosed left or 
right knee pathology 
?	had its onset during or is 
the result of any other 
incident of his active 
service, or 
?	is the result of the 
service-connected gunshot 
wounds to the neck.

In arriving at these opinions, the 
examiners are requested to review and 
comment specifically on the following
?	available service medical records
?	the May 1946 VA examination report
?	the August 1998 VA examination 
report
?	and the November 2001 VA examination 
report

1.	Concerning the claim for an 
increased evaluation for the 
service-connected residuals of 
gunshot wounds to the neck, 
involving muscle group XXIII, 
complete any and all 
orthopedic, muscle, and 
neurological diagnostic and 
clinical tests required, to 
include range of motion 
studies, muscle and nerve 
testing, and X-rays, and 
provide diagnoses for all 
pathology identified as follows

Scars Examination.

a.	Describe precise location of 
the scar.  Draw diagram if 
necessary
b.	Photograph all scars in the 
affected area
c.	Give measurement of length and 
width (at its widest part) of 
all scars
d.	State whether there is pain in 
the scar on examination
e.	Note whether any of the scars 
involve underlying soft tissue 
loss or damage



Neurological Examination. 

a.	Identify any and all 
neurological pathology and 
identify each nerve that is 
affected
b.	State which symptoms and 
neuropathy are due to or 
affected by the residuals of 
service-connected gunshot 
wounds to the neck, including 
but not limited to muscle group 
XXIII.  In so doing, the 
examiner is referred to
a.	the August 1998 VA 
examination report in 
which the examiner 
diagnosed residual 
neurological deficit 
described as weakness of 
the legs, which the 
examiner then attributed 
causally to the residuals 
of the gunshot wound to 
the neck
b.	the November 2001 VA 
examination report in 
which the examiner found 
parathesias in the right 
hand and opined the 
condition to be 
etiologically related to 
the cervical disc disease

Orthopedic Examination.

a.	Identify any and all muscles 
affected by the gunshot wound 
to the neck.  Identify the 
current impairment to any 
muscle so damaged.
b.	Identify all bony structures 
affected by the gunshot wound 
to the neck.  Identify the 
current impairment to any bony 
structures so damaged
?	In so doing, the examiner 
is referred to the 
November 2001 VA 
examination report which 
found that a combat 
injury, if sustained, may 
have contributed to 
development of cervical 
disc disease at C5-6 and 
at C6-7.

DeLuca 

Provide an assessment of 
functional loss, if any, 
associated with the service-
connected residuals of gunshot 
wounds to the neck including, but 
not limited to, impairment of 
Muscle Group XXIII, including the 
presence of limitation of motion, 
limitation of motion due to pain, 
weakness, atrophy, 
incoordination, excess 
fatigability, deformity, or other 
functional impairment, pursuant 
to DeLuca v. Brown, 8 Vet. App. 
202 (1995).

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for residuals of gunshot or 
shrapnel wounds to the shoulders and legs 
and left and right knee disabilities, and 
for an increased evaluation for the 
residuals of gunshot wounds to the neck, 
involving muscle group XXIII-
consideration of Esteban, supra, DeLuca, 
supra, and the applicability of 38 C.F.R. 
§ 3.321(b)(1).

If the decision remains in any way 
adverse to the veteran, he and his 
representative, if any, should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2004).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


